Citation Nr: 9925116	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE


Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to February 
1979. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
right ankle disorder. 


FINDING OF FACT

The veteran has nonunion of a right medial malleolus 
fracture; he utilizes an ankle brace; and his right ankle is 
fixed in a neutral position with 0 degrees of dorsiflexion 
and plantar flexion.


CONCLUSION OF LAW

The criteria for a 40 percent for a right ankle disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, 
Code 5262, 5270, 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had verified active duty from April 1978 to 
February 1979.  He reportedly also had prior active service 
of 3 months and 12 days.  A review of his service medical 
records shows he was treated for right ankle problems during 
active duty and was repeatedly diagnosed as having a 
recurrent right ankle strain. 

By a July 1979 RO decision, service connection for a right 
ankle disorder was granted and a 10 percent rating was 
assigned. 

Medical records, dated in the 1980s, show that the veteran 
received periodic examination and treatment for his right 
ankle disorder. 

During a December 1994 VA compensation examination, the 
veteran complained of increasing pain, aching, swelling, and 
limitation of motion of the right ankle.  While walking, he 
said, he used a cane for support, because of right ankle 
pain.  On objective examination, he had an increased 
prominence of the soft tissues about the lateral and anterior 
aspects of the right ankle.  The examiner noted he had 
limitation of motion of the right ankle.  Specifically, range 
of motion studies of the right ankle revealed he had 0 to 10 
degrees of dorsiflexion; and 0 to 25 degrees of plantar 
flexion.  He had weakness on full active inversion and 
eversion; and passive manipulation of the right ankle on 
inversion and eversion caused discomfort.  The diagnoses 
included residuals of a right ankle injury, including a right 
ankle strain associated with limitation of full range of 
motion, intermittent synovial irritation, and synovitis of 
the right ankle.

By a January 1995 RO decision, the veteran's rating for a 
right ankle disorder was increased from 10 to 20 percent. 

During an April 1997 VA compensation examination, the veteran 
said he had experienced right ankle pain since service, and 
that such was getting progressively worse.  He said he was in 
constant pain and used pain killers on a daily basis.  He 
said prolonged standing, walking, climbing, and cold damp 
weather were very detrimental to his mental and physical 
condition.  Over the past couple of years, he said, he had 
begun using a cane on a full-time basis.  On examination of 
the right ankle, such was grossly tender.  There was no 
evidence of swelling.  Dorsiflexion and plantar flexion were 
limited to 20 degrees.  There was no evidence of ligamentous 
laxity.  (X-rays of the right ankle showed a large ossific 
density adjacent to the medial malleolus and such was deemed 
representative of an accessory ossicle of a chip fragment 
from an old injury; no donor site could be identified with 
certainty; and there was a small osteophyte arising from the 
medial malleolus, possibly due to an old injury.)  The 
diagnoses included residuals of a fractured right ankle, a 
residual strain of the right ankle, and degenerative joint 
disease of the right ankle with a marked decrease in range of 
motion.  The examiner also pointed out that the veteran 
exhibited weakened movement and excessive fatigability but 
there was no evidence of incoordination.  Additionally, it 
was noted that during flare-ups his right ankle became 
markedly more painful with an even more diminished range of 
motion. 

A VA treatment record, dated in September 1997, shows that 
the veteran complained of pain and ankylosis of the right 
ankle.  On examination, he had subtalar pain on motion.  He 
had pain with inversion and eversion.  He had extremely 
limited range of motion, with 45 degrees to 30 degrees of 
plantar flexion.  His X-rays were reported as showing an old 
avulsion at the medial malleolus (which was not healed) and 
subtalar arthritis.  The impression was nonunion of a medial 
malleolus fracture with questionable subtalar arthritis.  It 
was noted that the veteran refused an operation for fusion, 
and ligament reconstruction was not indicated. 

In April 1998, the veteran applied to the VA for an ankle 
brace. 

In an April 1998 statement, Phillip Greenberg, M.D., a VA 
physician, noted that the veteran was a patient in the VA 
primary care center and received treatment for residuals of a 
fractured right ankle, among other conditions.  It was noted 
he complained of pain with increasing frequency and had been 
prescribed pain medication and an ankle brace (which provided 
some relief).  It was noted that the veteran was also offered 
an ankle fusion but he declined such as he was worried about 
the ultimate outcome of such an operation.  It was opined 
that the veteran was unable to work consistently due to pain 
from his hip, leg, and ankle conditions and would benefit 
greatly from job re-training, such as vocational 
rehabilitation.  

In May 1998, the veteran underwent a VA compensation 
examination, during which he reported he had increased pain, 
tenderness, swelling, and limited range of motion of the 
right ankle since injuring such in service.  He said he had 
been given a right ankle brace and that such had provided 
limited relief.  It was noted that he needed to use a cane 
and could not bear weight on his right ankle.  It was also 
noted that he was on multiple medications for treatment of 
pain.  On examination of the right ankle, there was 
tenderness on the right side.  There was no evidence of 
swelling but there was evidence of severe tenderness.  
Passive and active range of motion was almost nonexistent due 
to the veteran not being able to move his ankle joint in 
either dorsiflexion or planter flexion due to extreme pain.  
There was no evidence of instability.  Joints could not be 
tested for fatigability because the veteran would not move 
the joint voluntarily due to pain.  It was also noted that he 
could not bear weight on the right knee.  The impressions 
included traumatic arthritis of the right ankle joint; X-rays 
were noted as confirming that the veteran had absolutely no 
movement.  

In a January 1999 letter, VA personnel noted that the 
veteran's May 1998 VA compensation examination was inadequate 
as it had failed to reveal whether the veteran's right ankle 
was ankylosed, among other things.  

In February 1999, the veteran was reexamined for VA 
compensation purposes and reported increasing right ankle 
pain which was worse with weight bearing.  He was able to 
walk with a walking cast and a cane but over the past six 
months had noticed a tender callus on the outer aspect of his 
right foot.  On examination of the right ankle, there was no 
evidence of swelling, but there was tenderness all along the 
ankle joint.  He had a tender callus on the outer aspect of 
the foot which measured about 1 inch in diameter.  His ankle 
was fixed in a neutral position but there was no surgery done 
to suggest ankylosis.  On examination, it was noted that his 
ankle was in the neutral position.  He had 0 degrees of 
dorsiflexion and plantar flexion.  There were no scars.  The 
impression was traumatic arthritis of the right ankle joint.  
His painless range of motion was 0 degrees.  It was noted 
that the ankle was neither naturally or surgically ankylosed.  
It was also noted that the veteran's joint was fixed in a 
neutral position and that his lack of range of motion was 
attributable to arthritis.  The veteran was able to walk with 
a walking cast, a walking shoe, and use of cane when he bore 
weight on his left side; without the aforementioned, it was 
noted he would not be able to walk.

II.  Legal Analysis

The veteran's claim for an increased rating for a right ankle 
disorder is well-grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in a 
claim for an increased rating, as the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Code 5271 provides for a 10 percent 
rating where there is moderate limitation of motion of the 
ankle.  A 20 percent rating (the maximum available rating 
under Code 5271) is warranted when limitation of motion is 
marked.  38 C.F.R. § 4.71a, Code 5271.  The standardized 
range of motion for the ankle is plantar flexion to 45 
degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, 
Plate II.

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Code 5270.

Malunion of the tibia and fibula, with moderate knee or ankle 
disability, warrants a 20 percent evaluation.  Malunion, with 
marked knee or ankle disability, warrants a 30 percent 
evaluation.  Nonunion, with loose motion, requiring a brace 
is rated 40 percent disabling.  38 C.F.R. § 4.71a, Code 5262.

A review of the veteran's service medical records shows that 
he experienced recurrent right ankle strains during active 
duty.  More recent medical evidence reflects that when he was 
examined for VA compensation purposes in April 1997, the 
diagnoses included residuals of a fractured right ankle, a 
residual strain of the right ankle, and degenerative joint 
disease of the right ankle with a marked decrease in range of 
motion.  A VA medical record, dated in September 1997, 
specifically shows that the veteran's X-rays were reflective 
of a an old avulsion at the medial malleolus of the tibia 
(which was not healed); and the impression was nonunion of a 
medial malleolus fracture with questionable subtalar 
arthritis.  It was also noted that the veteran refused to 
undergo an operation for ankle fusion.  Later records show 
that he utilized an ankle brace.

A May 1998 VA compensation examination report shows that the 
veteran was unable to move his ankle joint in either 
dorsiflexion or plantar flexion due to extreme pain.  The 
clinical impression was traumatic arthritis of the right 
ankle joint.  X-rays were noted as confirming that he had 
absolutely no movement of the right ankle.  When he was most 
recently examined in February 1999, it was specifically noted 
that his right ankle was neither naturally or surgically 
ankylosed; yet it was also noted that his ankle was fixed in 
a neutral position and that his lack in range of motion (0 
degrees of plantar flexion and dorsiflexion) was attributable 
to arthritis.  

It is noted that the veteran is currently in receipt of a 20 
percent rating for marked limitation of motion of the right 
ankle; and such is the maximum available rating under Code 
5271.  If a veteran is in receipt of the maximum disability 
rating available under a code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).  As such, in order 
for the veteran to gain a higher rating, ankylosis of the 
ankle or malunion or nonunion of the tibia and fibula must be 
shown.  

As noted above, the veteran was given an examination in 
February 1999, largely to determine whether he had ankylosis 
or not.  Following an examination, it was determined that he 
neither had natural nor surgical ankylosis of the right 
ankle.  Yet the examiner also said the joint was fixed in a 
neutral position, which sounds to the Board as if the ankle 
was ankylosed (fixed or "frozen" in one position).  In any 
event, assuming the ankle is ankylosed in a neutral position, 
such does not support an increase in the current 20 percent 
rating under the code for ankylosis, Code 5270.

As for whether the veteran has malunion or nonunion of the 
tibia and fibula, it is noted that X-ray studies in 1997 were 
noted as showing a nonunion of a medial malleolus fracture of 
the tibia.  Apparently ankle fusion surgery was recommended 
but the veteran refused such.  Instead, he utilizes an ankle 
brace, among other things, to promote ankle stability.  Based 
on the aforementioned, the Board finds that the criteria for 
an increased rating, to 40 percent, are met under Code 5262, 
in that he has nonunion of a fracture and his condition 
requires use of a brace.  

Finally, the Board notes that the VA Rating Schedule does not 
provide for a rating higher than 40 percent for the veteran's 
right ankle disorder; and there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In any case, the 
Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

An increased rating, to 40 percent, for a right ankle 
disorder is granted. 

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

